Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 1 of 19             PageID #: 748




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   HUNTER KILLER PRODUCTIONS,                    CIVIL NO. 19-00323 JAO-KJM
   INC.,
                                                 ORDER GRANTING DEFENDANTS’
                                                 MOTION TO DISMISS THE FIRST
                Plaintiff,                       AMENDED COMPLAINT OR TO
                                                 CHANGE VENUE
         vs.

   AKA WIRELESS, INC. d/b/a VICTRA,
   et al.,

                Defendants.


   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS THE FIRST
          AMENDED COMPLAINT OR TO CHANGE VENUE

        This action arises from Defendants AKA Wireless, Inc. d/b/a Victra’s

  (“AKA”) and ABC Phones of North Carolina d/b/a Victra’s (“ABC”) (collectively,

  “Defendants”) alleged promotion of piracy apps to customers and inducing them to

  infringe upon Plaintiff Hunter Killer Productions, Inc.’s (“Plaintiff”) copyright in

  the movie, Hunter Killer. Defendants move to dismiss Plaintiff’s claims, or

  alternatively, to transfer this case to the United States District Court for the Eastern

  District of North Carolina. For the following reasons, the Court GRANTS

  Defendants’ Motion to Dismiss the First Amended Complaint or to Change Venue.

  ECF No. 41.
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 2 of 19         PageID #: 749




                                   BACKGROUND

  A.    Factual History

        This action concerns the purported intentional inducement and contributory

  copyright infringement committed by Defendants’ employees. Plaintiff alleges

  that Defendants’ employees promoted movie piracy apps at Victra stores for the

  purpose of infringing its copyright. ECF No. 22 ¶ 42. Plaintiff identifies two

  employees who engaged in this conduct: Sabrina Boylan (“Boylan”) from the El

  Paso, Texas Victra store and Taylor Wolf (“Wolf”) from the Kahului, Hawai‘i

  store. Id. ¶¶ 22–29. According to Plaintiff, Boylan and Wolf promoted piracy

  apps to encourage customers to purchase devices, then installed piracy apps such

  as Popcorn Time and Show Box on the devices and instructed customers how to

  use the apps to watch free movies. Id. ¶¶ 43–56.

        Boylan allegedly enticed Gerard Prado (“Prado”) to purchase a Samsung

  T387 Galaxy Tablet with the promise of free movies, and installed Popcorn Time

  on the device at the El Paso Victra store. Id. ¶¶ 48, 54. Prado subsequently used

  Popcorn Time to download all or a portion of Hunter Killer while he was in

  Hawai‘i. Id. ¶ 57.

        Wolf reportedly encouraged Kazzandra Pokini (“Pokini”) to purchase a new

  phone and/or service by offering Pokini a free tablet and informing Pokini that she

  could use the tablet to watch free movies. Id. ¶¶ 50–51. After Pokini completed


                                           2
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 3 of 19         PageID #: 750




  the purchase, Wolf installed the Show Box app on the tablet at the Kahului store

  and showed Pokini and her husband how to watch movies. Id. ¶ 55–56. The

  Pokinis then used Show Box to download copies of copyright protected content.

  Id. ¶ 58. Plaintiff does not allege what content the Pokinis downloaded, nor when

  it was downloaded.

        Plaintiff alleges that Defendants knew that their employees were promoting

  and distributing piracy apps to customers due to allegations against Wolf in prior

  litigation. Id. ¶¶ 62–63. Plaintiff further claims that Boyle’s and Wolf’s conduct

  fell within the scope of their employment and that Victra benefited from said

  conduct. Id. ¶ 66.

  B.    Procedural History

        Plaintiff commenced this action on June 24, 2019 against Prado and Doe

  Defendants only. On August 23, 2019, the Court approved a Stipulated Consent

  Judgment Between Plaintiff and Defendant Gerard Prado, which resolved all

  claims against Prado. ECF No. 14.

        On January 10, 2020, Plaintiff filed a First Amended Complaint (“FAC”),

  asserting the following claims: (1) intentional inducement (Count 1); (2)

  contributory copyright infringement (Count 2); and (3) respondeat superior liability

  for employees’ contributory copyright infringement based on inducement (Count

  3). ECF No. 22. Plaintiff requested that the Court permanently enjoin Defendants


                                           3
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 4 of 19           PageID #: 751




  from continuing to intentionally induce and contribute to the infringement of

  Hunter Killer; award actual damages, additional profits, or statutory damages; and

  impose attorneys’ fees and costs. See id. at 17.

        On February 19, 2020, Plaintiff filed a Motion for Preliminary Injunction.

  ECF No. 35. Five days later, Defendants filed this Motion. ECF No. 41.

                                 LEGAL STANDARD

        Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

  complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

  Civ. P. 12(b)(6). On a Rule 12(b)(6) motion to dismiss, “the court accepts the facts

  alleged in the complaint as true,” and “[d]ismissal can be based on the lack of a

  cognizable legal theory or the absence of sufficient facts alleged.” UMG

  Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir.

  2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1988)) (alteration in original). However, conclusory allegations of law,

  unwarranted deductions of fact, and unreasonable inferences are insufficient to

  defeat a motion to dismiss. See Sprewell v. Golden State Warriors, 266 F.3d 979,

  988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd.

  of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (citation omitted).

  Furthermore, the court need not accept as true allegations that contradict matters

  properly subject to judicial notice. See Sprewell, 266 F.3d at 988.


                                           4
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 5 of 19               PageID #: 752




         “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

  556). The tenet that the court must accept as true all of the allegations contained in

  the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

  recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

  well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

  is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)) (some alterations in

  original). If dismissal is ordered, the plaintiff should be granted leave to amend

  unless it is clear that the claims could not be saved by amendment. See Swartz v.

  KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

                                       DISCUSSION

         Defendants move to dismiss this action for failure to state a claim, or

  alternatively, to transfer it to the Eastern District of North Carolina.




                                              5
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 6 of 19             PageID #: 753




        As a preliminary matter, the Court addresses Plaintiff’s objection to Exhibits

  3 and 4 to the Motion. The disposition of this Motion does not require

  consideration of any exhibits submitted by the parties, and the Court relies on

  none. Therefore, the Court need not make any determinations regarding judicial

  notice.

  A.    Secondary Copyright Infringement

        Defendants argue that they cannot be liable as a retailer for their employees’

  promotion of piracy apps under contributory infringement or vicarious

  infringement. The Supreme Court has identified contributory infringement and

  vicarious infringement as two categories of secondary copyright infringement.

  “One infringes contributorily by intentionally inducing or encouraging direct

  infringement, and infringes vicariously by profiting from direct infringement while

  declining to exercise a right to stop or limit it.” Metro-Goldwyn-Mayer Studios

  Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005) (footnote and citations omitted).

  The Copyright Act does not expressly impose liability for infringement committed

  by another but these secondary liability doctrines “emerged from common law

  principles and are well established in the law.” Id. (citations omitted).

        For secondary liability to attach, a plaintiff must establish direct

  infringement by third parties. See Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d

  1146, 1169 (9th Cir. 2007) (“Secondary liability for copyright infringement does


                                            6
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 7 of 19            PageID #: 754




  not exist in the absence of direct infringement by a third party.” (quoting A&M

  Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 n.2 (9th Cir. 2001)). To

  establish direct copyright infringement, “a plaintiff must show that he owns the

  copyright and that the defendant himself violated one or more of the plaintiff’s

  exclusive rights under the Copyright Act.” Ellison v. Robertson, 357 F.3d 1072,

  1076 (9th Cir. 2004) (footnote and citation omitted). A plaintiff must additionally

  “show causation (also referred to as ‘volitional conduct’) by the defendant.”

  Perfect 10, Inc. v. Giganews, Inc., 847 F.3d 657, 666 (9th Cir. 2017) (citation

  omitted).

        In the factual background section of the FAC, Plaintiff alleges that Prado

  downloaded at least a portion of Hunter Killer using Popcorn Time on the tablet

  purchased at the El Paso Victra store. ECF No. 22 ¶¶ 48, 57. Within the

  intentional inducement claim, Plaintiff alleges that piracy apps connect users to

  sources publicly performing/distributing Hunter Killer and the operators of those

  sources directly infringe Plaintiff’s copyright by streaming and/or providing copies

  of Hunter Killer to the public, including customers like Prado. Id. ¶ 74.

        Plaintiff also alleges that the Pokinis used Show Box to download copies of

  copyright protected content. Id. ¶ 58. However, Plaintiff does not allege that the

  Pokinis violated its copyright with respect to Hunter Killer. And at the hearing,

  Plaintiff’s counsel confirmed that the Pokinis did not download Hunter Killer but


                                            7
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 8 of 19           PageID #: 755




  nevertheless insisted that Plaintiff could premise liability on the Pokinis’ general

  infringing conduct. The Court rejects Plaintiff’s contention that it can base claims

  on conduct not involving its exclusive rights, as contributory infringement is

  predicated on underlying direct infringement. Direct infringement requires a

  violation of Plaintiff’s exclusive copyright. See Ellison, 357 F.3d at 1076. And

  under a theory of inducement liability, causation requires “that the product or

  service at issue was used to infringe the plaintiff’s copyrights.” Columbia Pictures

  Indus., Inc. v. Fung, 710 F.3d 1020, 1037 (9th Cir. 2013) (emphasis added).

  Consequently, Plaintiff’s secondary copyright infringement claims cannot rest on

  allegations related to the Pokinis.1

        1.     Contributory Infringement

        Plaintiff asserts an intentional inducement claim (Count 1) and a

  contributory copyright infringement claim (Count 2). Contributory infringement

  occurs when a defendant intentionally induces or encourages direct infringement.

  See Grokster, 545 U.S. at 930. The Supreme Court “has defined two categories of

  contributory liability: ‘Liability . . . may be predicated on actively encouraging (or

  inducing) infringement through specific acts . . . or on distributing a product


  1
     Defendants argue that because they settled matters regarding the Pokinis in prior
  litigation, issue/claim preclusion bar relitigation here. It is unnecessary to reach
  this argument given the absence of allegations that the Pokinis violated Plaintiff’s
  exclusive rights under the Copyright Act, and the Court’s determination that
  secondary infringement claims cannot be based on the Pokinis’ conduct.
                                            8
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 9 of 19            PageID #: 756




  distributees use to infringe copyrights, if the product is not capable of substantial

  or commercially significant noninfringing uses.’” Amazon.com, 508 F.3d at 1170

  (quoting Grokster, 545 U.S. at 942) (some internal quotation marks and citations

  omitted).

        “Contributory liability requires that a party ‘(1) has knowledge of another’s

  infringement and (2) either (a) materially contributes to or (b) induces that

  infringement.’” VHT, Inc. v. Zillow Grp., Inc., 918 F.3d 723, 745 (9th Cir. 2019)

  (quoting Perfect 10, Inc. v. Visa Int’l Serv., Ass’n, 494 F.3d 788, 795 (9th Cir.

  2007)); see also Giganews, 847 F.3d at 670.

               a.     Knowledge of Infringement

        Plaintiff only alleges that “Defendants had actual and/or constructive

  knowledge of third parties’ . . . infringement of Plaintiff’s exclusive rights” with

  respect to its contributory copyright infringement claim. ECF No. 22 ¶ 84. The

  knowledge prong “requires more than a generalized knowledge by [Defendants] of

  the possibility of infringement.” Luvdarts, LLC v. AT & T Mobility, LLC, 710 F.3d

  1068, 1072 (9th Cir. 2013). Contributory infringement liability requires “actual

  knowledge of specific acts of infringement.” Id. (quoting Napster, 239 F.3d at

  1021). Plaintiff’s generalized allegation that Defendants had active/constructive

  knowledge of customers’ infringement is insufficient. For this reason alone,

  Plaintiff’s intentional inducement and contributory copyright infringement claims


                                             9
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 10 of 19             PageID #:
                                    757



 should be dismissed. But even if Plaintiff adequately pled knowledge, the Court

 would dismiss the claims.

              b.     Intentional Inducement or Material Contribution

                   i.      Intentional Inducement

       Defendants argue that Plaintiff’s intentional inducement claim must be

 dismissed because it is not a cause of action and/or is duplicative of Plaintiff’s

 contributory infringement claim. Plaintiff posits that Metro-Goldwyn-Mayer

 Studios Inc. v. Grokster, Ltd. created intentional inducement as a basis for

 secondary copyright infringement that is distinct from contributory infringement or

 vicarious infringement. While Grokster concerned an inducement theory, the

 Supreme Court did not recognize it as an additional secondary copyright

 infringement cause of action. See Grokster, 545 U.S. at 930 (identifying

 contributory and vicarious infringement as the two categories of secondary

 copyright infringement). Instead, it addressed inducement as a subset of

 contributory infringement. See id. & n.9 (finding unnecessary the evaluation of the

 petitioner’s vicarious liability theory because it addressed the inducement theory of

 contributory infringement).

       The Ninth Circuit has similarly identified intentional inducement as a theory

 of contributory infringement liability, with material contribution as the other. See

 VHT, 918 F.3d at 745–46; Giganews, 847 F.3d at 672 (describing inducement as an

                                           10
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 11 of 19              PageID #:
                                    758



 “alternate theory of contributory infringement liability”); see also Fung, 710 F.3d

 at 1029 & n.11 (noting that the district court held Fung liable for contributory

 infringement under an inducement theory and did not evaluate Fung’s liability

 under the material contribution theory); Visa, 494 F.3d at 795 (“In Metro-

 Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., the Supreme Court adopted from

 patent law the concept of ‘inducement’ and found that ‘[o]ne infringes

 contributorily by intentionally inducing or encouraging direct infringement.’”

 (alteration in original) (footnote and citation omitted)). Thus, intentional

 inducement is not a standalone claim; it is a theory of contributory infringement

 liability.

        The inducement theory has four elements: “(1) the distribution of a device

 or product, (2) acts of infringement, (3) an object of promoting its use to infringe

 copyright, and (4) causation.” Giganews, 847 F.3d at 672 (quoting Fung, 710 F.3d

 at 1032). Under an inducement theory, “one who distributes a device with the

 object of promoting its use to infringe copyright, as shown by clear expression or

 other affirmative steps taken to foster infringement, is liable for the resulting acts

 of infringement by third parties.” Grokster, 545 U.S. at 936–37. It “premises

 liability on purposeful, culpable expression and conduct,” not “mere knowledge of

 infringing potential or of actual infringing uses” or “ordinary acts incident to

 product distribution.” Id. at 937. Affirmative “steps . . . taken to encourage direct


                                           11
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 12 of 19              PageID #:
                                    759



 infringement” include “advertising an infringing use or instructing how to engage

 in an infringing use,” as they “show an affirmative intent that the product be used

 to infringe.” Id. at 936 (alteration in original) (citations omitted); see VHT, 918

 F.3d at 745–46.

       Plaintiff alleges that:

              73. Defendants intentionally induced the infringement of
              Plaintiff’s exclusive rights under the Copyright Act, including
              infringement of Plaintiff’s exclusive right to publicly perform
              and distribute copies of Copyrighted Works.

              74. As intended and encouraged by Defendants, Popcorn
              Time and Show Box app[s] connect users to sources that publicly
              perform and/or distribute copies of Plaintiff’s Copyrighted
              Work. The operators of these sources directly infringe Plaintiff’s
              exclusive rights by providing unauthorized streams and/or copies
              of the works to the public, including to Defendants’ customers
              such as Gerard Prado.

              ....

              76. Defendants induce[d] the aforementioned acts of
              infringement by supplying the movie piracy apps such as
              Popcorn Time and Show Box . . . that facilitate, enable, and
              create direct links between their customers and the infringing
              sources, and by actively inducing, encouraging and promoting
              the movie piracy app[s] for blatant copyright infringement.

 ECF No. 22 ¶¶ 73–74, 76. As noted above, Plaintiff failed to allege that

 Defendants had knowledge of Prado’s infringement, which is a necessary element

 of contributory liability. Plaintiff therefore fails to state a claim for contributory

 copyright infringement by inducement.


                                            12
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 13 of 19             PageID #:
                                    760



       Assuming Plaintiff alleged that Defendants had the requisite knowledge, its

 allegations regarding inducement are nevertheless deficient. Plaintiff claims that

 Defendants’ employees installed piracy apps on devices sold to customers and

 those apps created direct links between said customers and infringing sources that

 provide streams and/or copies of copyrighted works. As pled, Plaintiff has not

 sufficiently alleged that Defendants intended—through the purported installation

 of piracy apps on devices it sold—for the devices to be used to infringe Plaintiff’s

 copyright in Hunter Killer.2 Accordingly, the Court DISMISSES Plaintiff’s

 intentional inducement claim (Count 1). Because amendment could potentially

 cure the foregoing defects, the Court grants leave to amend. However, if Plaintiff

 elects to amend, intentional inducement should be presented as a theory of

 contributory copyright infringement.

                   ii.      Material Contribution

       Plaintiff’s contributory copyright infringement claim (Count 2) is

 founded on a material contribution theory. “Material contribution turns on whether

 the activity in question ‘substantially assists’ direct infringement,” Louis Vuitton

 Malletier, S.A. v. Akanoc Sols., Inc., 658 F.3d 936, 943 (9th Cir. 2011) (citation



 2
   Where, as here, Defendants are corporations, “the relevant intent must be that of
 the entity itself, as defined by traditional agency law principles; liability cannot be
 premised on stray or unauthorized statements that cannot fairly be imputed to the
 entity.” Fung, 710 F.3d at 1038 (footnote and citation omitted).
                                           13
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 14 of 19              PageID #:
                                    761



 omitted), and requires “direct connection to that infringement.” Visa, 494 F.3d at

 796. With respect to this claim, Plaintiff alleges, in pertinent part:

              85. Despite having said actual knowledge, Defendants have
              continued to promote and distribute movie piracy apps to their
              customers.

              86. Defendants knowingly and materially contribute to
              infringing activity such as that of Gerard Prado.

              87. Defendants’ knowing and material contribution to the
              infringement of Plaintiff’s Copyrighted Work is willful,
              intentional, and purposeful, and in disregard of and with
              indifference to the rights of Plaintiffs.

              ....

              89. Defendants’ actions are a direct and proximate cause of
              the infringements of Plaintiff’s Work.

 ECF No. 22 ¶ 85–87, 89. These allegations do little more than recite the elements

 of a contributory infringement claim. Plaintiff’s factual background section of the

 FAC includes certain facts that might bolster this claim, but Plaintiff has not

 included those specific facts and allegations within the claim. It is not the Court’s

 responsibility to piece together Plaintiff’s factual and legal allegations, scattered

 throughout the FAC, to ascertain whether, when taken together, they sufficiently

 state a claim. For these reasons, Plaintiff’s contributory copyright infringement

 claim (Count 2) is DISMISSED. The Court grants leave to amend because it is

 possible these defects could be cured by amendment.




                                           14
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 15 of 19             PageID #:
                                    762



 B.    Respondeat Superior Liability

       Plaintiff’s final claim seeks to impose respondeat superior liability upon

 Defendants for their employees’ contributory copyright infringement. Plaintiff

 alleges:

              93. Boylan’s and Wolf’s intentional inducement and
              contributory infringement occurred within the scope of their
              employment to Defendant AKA. Therefore, Defendant AKA is
              liable for the intentional inducement and contributory
              infringement of Boylan and Wolf.

              94. Boylan’s and Wolf’s inducement and contributory
              infringement occurred within the scope of their employment to
              Defendant ABC. Therefore, Defendant ABC is liable for the
              intentional inducement and contributory infringement of Boylan
              and Wolf.

 ECF No. 22 ¶¶ 93–94. This claim fails on multiple grounds. First,

 notwithstanding Plaintiff’s criticism of Defendants for characterizing this claim as

 one for vicarious infringement, Defendants are correct that allegations of this

 nature are ordinarily pled as a vicarious infringement claim.3 Indeed, “vicarious

 infringement’s roots lie in the agency principles of respondeat superior,” while

 “contributory infringement is based on tort-law principles of enterprise liability

 and imputed intent.” Visa, 494 F.3d at 802. To the extent Plaintiff seeks to impose




 3
   Because Plaintiff insists that it is not asserting a vicarious infringement claim,
 the Court will not discuss whether Plaintiff has adequately pled vicarious
 infringement.

                                           15
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 16 of 19            PageID #:
                                    763



 liability based on a respondeat superior theory other than vicarious infringement, it

 has not identified the legal authority for such a claim.4 Respondeat superior

 lability is a state/common law concept,5 and counsel admitted this at the hearing.

 Yet Plaintiff’s bases for jurisdiction are 28 U.S.C. §§ 1331, 1338, without any

 jurisdictional allegations that would authorize the inclusion of this state-law claim.

       Second, a respondeat superior liability claim is duplicative of Counts 1 and

 2. Plaintiff’s contributory infringement claim against Defendants—improperly

 pled as two separate counts of contributory infringement and intentional

 inducement, see supra Part A—is premised on Defendants’ employees’ conduct.

 But because Plaintiff does not name any employees as defendants, it effectively

 seeks to twice impose liability against Defendants based on the same underlying

 facts—once for contributory infringement and intentional inducement, and again

 for respondeat superior liability for contributory infringement and intentional

 inducement. At the hearing, Plaintiff’s counsel conceded that this is not

 technically a separate claim but was pled in this manner to highlight the fact that

 the allegations against Defendants are for their employees’ conduct.


 4
   Counsel conceded that he has no authority for a respondeat superior theory in the
 contributory infringement context.
 5
   See Yamane v. Pohlson, 111 Hawai‘i 74, 78 n.7, 137 P.3d 980, 984 n.7 (2006)
 (“Under the doctrine of respondeat superior, an employer is held vicariously liable
 for the negligent acts of an employee committed while the employee was acting
 within the scope of the employer’s business.” (citation omitted)).
                                           16
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 17 of 19            PageID #:
                                    764



       Third, the allegations against Wolf are improper because they pertain to

 infringement by the Pokinis and, as stated above, Plaintiff did not (and, as it

 conceded, cannot) assert that the Pokinis downloaded Hunter Killer. A claim

 cannot be predicated on conduct having no relationship to Plaintiff. For these

 reasons, the Court DISMISSES Plaintiff’s respondeat superior claim (Count 3).

 The Court declines to authorize amendment because of Plaintiff’s counsel’s

 admission that this is not properly asserted as a cause of action and this claim is

 duplicative of Plaintiff’s other claims.6

       Plaintiff’s deadline to file a second amended complaint is August 10, 2020.

 Any amended pleading must address the deficiencies identified herein and may not

 add additional parties or claims. Failure to comply with these requirements will

 result in the dismissal of this action.

       Given the dismissal of the FAC, Plaintiff’s Motion for Preliminary

 Injunction is moot.




 6
   Neither does the Court authorize amendment to assert vicarious infringement
 because Plaintiff disclaimed reliance on that theory. See, e.g., ACLU v. Masto, 670
 F.3d 1046, 1065 (9th Cir. 2012) (“[A] party taking a position in litigation precludes
 that party from later assuming an inconsistent position on the same issue[.]” (citing
 Helfand v. Gerson, 105 F.3d 530 (9th Cir. 1997)).



                                             17
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 18 of 19            PageID #:
                                    765



 C.    Transfer Venue

       Defendants alternatively seek transfer to North Carolina if this case survives

 the pleading stage. Insofar as the Court grants leave to amend, it declines to decide

 whether transfer is appropriate at this time. Defendants may renew their request if

 Plaintiff files an amended pleading and the circumstances warrant transfer.

                                    CONCLUSION

       In accordance with the foregoing, the Court GRANTS Defendants’ Motion

 to Dismiss the First Amended Complaint or to Change Venue. ECF No. 41. The

 FAC is DISMISSED. Counts 1 (intentional inducement) and 2 (contributory

 copyright infringement) are DISMISSED WITH LEAVE TO AMEND. Count 3 is

 DISMISSED. If Plaintiff elects to file an amended pleading, it must do so by

 August 10, 2020. Failure to timely file an amended pleading in conformance with

 this Order will result in the dismissal of the action.

       In light of the dismissal of the FAC, Plaintiff’s Motion for Preliminary

 Injunction is MOOT. ECF No. 35.

       //

       //

       //

       //

       //


                                            18
Case 1:19-cv-00323-JAO-KJM Document 59 Filed 07/17/20 Page 19 of 19          PageID #:
                                    766



       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, July 17, 2020.




 CV 19-00323 JAO-KJM; Hunter Killer Prods., Inc. v. AKA Wireless, Inc., et al.; ORDER
 GRANTING DEFENDANTS’ MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
 OR TO CHANGE VENUE



                                         19
